20-01010-jlg   Doc 13-20   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 20
                                    Pg 1 of 13



                                 EXHIBIT 20
20-01010-jlg
 20-01010-jlg Doc
              Doc313-20
                     Filed Filed
                           05/04/20
                                 06/25/20
                                       Entered
                                            Entered
                                               05/04/20
                                                    06/25/20
                                                        10:06:47
                                                             23:33:41
                                                                   Main Exhibit
                                                                        Document20
                                    Pg
                                     Pg21of
                                          of13
                                            4




 EMMET, MARVIN & MARTIN, LLP
 Beth C. Khinchuk
 120 Broadway
 New York, NY 10271
 (212) 238-3000 (Telephone)
 (212) 238-3100 (Facsimile)


                   UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



     IN RE:

     ORLY GENGER,

                         Debtor.
                                                             Chapter 7


                                                             Case No: 19-13895-jlg


                                                             Adv No: 20-1010
     DALIA GENGER,

                        Plaintiff,

           v.

     ORLY GENGER, MICHAEL BOWEN, ARIE
     GENGER, ARNOLD BROSER, DAVID BROSER,
     ERIC HERSCHMANN, THE GENGER
     LITIGATION TRUST, ADBG LLC, TEDCO INC.,
     and DEBORAH PIAZZA as chapter 7 trustee,

                        Defendants.



                          CERTIFICATE OF SERVICE
20-01010-jlg
 20-01010-jlg Doc
              Doc313-20
                     Filed Filed
                           05/04/20
                                 06/25/20
                                       Entered
                                            Entered
                                               05/04/20
                                                    06/25/20
                                                        10:06:47
                                                             23:33:41
                                                                   Main Exhibit
                                                                        Document20
                                    Pg
                                     Pg32of
                                          of13
                                            4




 BETH C. KHINCHUK, of full age, hereby certifies and states:

        I am an associate at Emmet, Marvin & Martin, LLP.

        1.     Pursuant to FRCP 4 made applicable to these proceedings under FRBP

 7004, on April 20, 2020, I served copies of Dalia Genger’s Complaint Seeking a

 Declaratory Judgment and the Imposition of a Constructive Trust for the Benefit of Dalia

 Genger and the corresponding Summons by first-class mail upon the following parties at

 the following addresses:

               a) Michael Bowen
                        C/O Kasowitz, Benson, Torres LLP, 1633 Broadway, New
                        York, Ny 10019

               b) Michael Bowen
                        263 Pelhamdale Ave, Pelham, NY 10803

               c) Eric Herschmann
                         C/O Kasowitz, Benson, Torres LLP, 1633 Broadway, New
                         York, Ny 10019

               d) Eric Herschmann
                         210 Lavaca St #1903, Austin, TX 78701

               e) Orly Genger
                        210 Lavaca St #1903, Austin, TX 78701

               f) Yann Geron
                        Reitler Kailas & Rosenblatt LLC, 885 Third Avenue, 20th
                        Floor, New York, NY 10022

               g) Rocco A. Cavaliere
                        Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor,
                        New York, NY 10018

               h) Deborah J. Piazza
                        Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor,
                        New York, NY 10018




                                            2
20-01010-jlg
 20-01010-jlg Doc
              Doc313-20
                     Filed Filed
                           05/04/20
                                 06/25/20
                                       Entered
                                            Entered
                                               05/04/20
                                                    06/25/20
                                                        10:06:47
                                                             23:33:41
                                                                   Main Exhibit
                                                                        Document20
                                    Pg
                                     Pg43of
                                          of13
                                            4




              i) Deborah J. Piazza
                       44 Rowe Pl, New Hyde Park, NY 11040

              j) Arie Genger
                        17001 Collins Ave., Sunny Isles Beach, FL 33160

              k) David Broser
                       60 Harbor Ln, Roslyn, NY 11576

              l) Arnold Broser
                        5371 Fisher Island Dr., Miami, FL 33109

              m) Genger Litigation Trust
                       C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

              n) ADBG LLC
                      C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

              o) ADBG LLC
                      C/O Arnold Broser, 5371 Fisher Island Dr., Miami, Fl 33109

              p) ADBG LLC
                      251 Little Falls Drive, Wilmington, DE 19808

              q) TEDCO, INC
                      C/O Arnold Broser, 5371 Fisher Island Dr., Miami, FL 33109

              r) TEDCO, INC
                      C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

              s) TEDCO, INC.
                      251 Little Falls Drive, Wilmington, DE 19808

              t) Genger Litigation Trust
                       C/O Lance Harris, Stein & Harris, 1211 Avenue of the
                       Americas, New York, NY 10036




                                         3
20-01010-jlg
 20-01010-jlg Doc
              Doc313-20
                     Filed Filed
                           05/04/20
                                 06/25/20
                                       Entered
                                            Entered
                                               05/04/20
                                                    06/25/20
                                                        10:06:47
                                                             23:33:41
                                                                   Main Exhibit
                                                                        Document20
                                    Pg
                                     Pg54of
                                          of13
                                            4




        I HEREBY CERTIFY that the foregoing statements made by me are true. I am

 aware that if any of the foregoing statements made by me are willfully false, I am subject

 to punishment.

                                                 /s/ Beth Khinchuk
                                                 BETH C. KHINCHUK

 DATED: April 20, 2020




                                             4
20-01010-jlg
 20-01010-jlg Doc
              Doc513-20
                     Filed Filed
                           05/12/20
                                 06/25/20
                                       Entered
                                            Entered
                                               05/12/20
                                                    06/25/20
                                                        09:22:50
                                                             23:33:41
                                                                   Main Exhibit
                                                                        Document20
                                    Pg
                                     Pg61of
                                          of13
                                            4




 EMMET, MARVIN & MARTIN, LLP
 Beth C. Khinchuk
 120 Broadway
 New York, NY 10271
 (212) 238-3000 (Telephone)
 (212) 238-3100 (Facsimile)


                   UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



     IN RE:

     ORLY GENGER,

                         Debtor.
                                                             Chapter 7


                                                             Case No: 19-13895-jlg


                                                             Adv No: 20-1010
     DALIA GENGER,

                        Plaintiff,

           v.

     ORLY GENGER, MICHAEL BOWEN, ARIE
     GENGER, ARNOLD BROSER, DAVID BROSER,
     ERIC HERSCHMANN, THE GENGER
     LITIGATION TRUST, ADBG LLC, TEDCO INC.,
     and DEBORAH PIAZZA as chapter 7 trustee,

                        Defendants.



                          CERTIFICATE OF SERVICE
20-01010-jlg
 20-01010-jlg Doc
              Doc513-20
                     Filed Filed
                           05/12/20
                                 06/25/20
                                       Entered
                                            Entered
                                               05/12/20
                                                    06/25/20
                                                        09:22:50
                                                             23:33:41
                                                                   Main Exhibit
                                                                        Document20
                                    Pg
                                     Pg72of
                                          of13
                                            4




 BETH C. KHINCHUK, of full age, hereby certifies and states:

        I am an associate at Emmet, Marvin & Martin, LLP.

        1.      Pursuant to FRCP 4 made applicable to these proceedings under FRBP

 7004, on May 11, 2020, I served copies of Dalia Genger’s Complaint Seeking a Declaratory

 Judgment and the Imposition of a Constructive Trust for the Benefit of Dalia Genger and

 the corresponding Second Summons and Notice of Pretrial Conference by first-class mail

 upon the following parties at the following addresses:

                a) Michael Bowen
                         C/O Kasowitz, Benson, Torres LLP, 1633 Broadway, New
                         York, Ny 10019

                b) Michael Bowen
                         263 Pelhamdale Ave, Pelham, NY 10803

                c) Eric Herschmann
                          C/O Kasowitz, Benson, Torres LLP, 1633 Broadway, New
                          York, Ny 10019

                d) Eric Herschmann
                          210 Lavaca St #1903, Austin, TX 78701

                e) Orly Genger
                         210 Lavaca St #1903, Austin, TX 78701

                f) Yann Geron
                         Reitler Kailas & Rosenblatt LLC, 885 Third Avenue, 20th
                         Floor, New York, NY 10022

                g) Rocco A. Cavaliere
                         Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor,
                         New York, NY 10018

                h) Deborah J. Piazza
                         Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor,
                         New York, NY 10018




                                             2
20-01010-jlg
 20-01010-jlg Doc
              Doc513-20
                     Filed Filed
                           05/12/20
                                 06/25/20
                                       Entered
                                            Entered
                                               05/12/20
                                                    06/25/20
                                                        09:22:50
                                                             23:33:41
                                                                   Main Exhibit
                                                                        Document20
                                    Pg
                                     Pg83of
                                          of13
                                            4




              i) Deborah J. Piazza
                       44 Rowe Pl, New Hyde Park, NY 11040

              j) Arie Genger
                        17001 Collins Ave., Sunny Isles Beach, FL 33160

              k) David Broser
                       60 Harbor Ln, Roslyn, NY 11576

              l) Arnold Broser
                        5371 Fisher Island Dr., Miami, FL 33109

              m) Genger Litigation Trust
                       C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

              n) ADBG LLC
                      C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

              o) ADBG LLC
                      C/O Arnold Broser, 5371 Fisher Island Dr., Miami, Fl 33109

              p) ADBG LLC
                      251 Little Falls Drive, Wilmington, DE 19808

              q) TEDCO, INC
                      C/O Arnold Broser, 5371 Fisher Island Dr., Miami, FL 33109

              r) TEDCO, INC
                      C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

              s) TEDCO, INC.
                      251 Little Falls Drive, Wilmington, DE 19808

              t) Genger Litigation Trust
                       C/O Lance Harris, Stein & Harris, 1211 Avenue of the
                       Americas, New York, NY 10036




                                         3
20-01010-jlg
 20-01010-jlg Doc
              Doc513-20
                     Filed Filed
                           05/12/20
                                 06/25/20
                                       Entered
                                            Entered
                                               05/12/20
                                                    06/25/20
                                                        09:22:50
                                                             23:33:41
                                                                   Main Exhibit
                                                                        Document20
                                    Pg
                                     Pg94of
                                          of13
                                            4




        I HEREBY CERTIFY that the foregoing statements made by me are true. I am

 aware that if any of the foregoing statements made by me are willfully false, I am subject

 to punishment.

                                                 /s/ Beth Khinchuk
                                                 BETH C. KHINCHUK

 DATED: May 11, 2020




                                             4
20-01010-jlg
 20-01010-jlg Doc
              Doc913-20
                     Filed Filed
                           06/08/20
                                 06/25/20
                                       Entered
                                            Entered
                                                06/08/20
                                                     06/25/20
                                                         16:24:12
                                                              23:33:41
                                                                    Main Exhibit
                                                                         Document20
                                   PgPg10
                                        1 of 4
                                             13




 EMMET, MARVIN & MARTIN, LLP
 Beth C. Khinchuk
 120 Broadway
 New York, NY 10271
 (212) 238-3000 (Telephone)
 (212) 238-3100 (Facsimile)


                   UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



     IN RE:

     ORLY GENGER,

                         Debtor.
                                                              Chapter 7


                                                              Case No: 19-13895-jlg


                                                              Adv No: 20-1010
     DALIA GENGER,

                         Plaintiff,

           v.

     ORLY GENGER, MICHAEL BOWEN, ARIE
     GENGER, ARNOLD BROSER, DAVID BROSER,
     ERIC HERSCHMANN, THE GENGER
     LITIGATION TRUST, ADBG LLC, TEDCO INC.,
     and DEBORAH PIAZZA as chapter 7 trustee,

                         Defendants.



                           CERTIFICATE OF SERVICE
20-01010-jlg
 20-01010-jlg Doc
              Doc913-20
                     Filed Filed
                           06/08/20
                                 06/25/20
                                       Entered
                                            Entered
                                                06/08/20
                                                     06/25/20
                                                         16:24:12
                                                              23:33:41
                                                                    Main Exhibit
                                                                         Document20
                                   PgPg11
                                        2 of 4
                                             13




 BETH C. KHINCHUK, of full age, hereby certifies and states:

        I am an associate at Emmet, Marvin & Martin, LLP.

        1.      Pursuant to FRCP 4 made applicable to these proceedings under FRBP

 7004, on June 8, 2020, I served copies of the Amended Complaint, filed by Dalia Genger

 in this case on June 7, 2020, by first-class mail upon the following parties at the following

 addresses:

                a) Michael Bowen
                         C/O Kasowitz, Benson, Torres LLP, 1633 Broadway, New
                         York, Ny 10019

                b) Michael Bowen
                         263 Pelhamdale Ave, Pelham, NY 10803

                c) Eric Herschmann
                          C/O Kasowitz, Benson, Torres LLP, 1633 Broadway, New
                          York, Ny 10019

                d) Eric Herschmann
                          210 Lavaca St #1903, Austin, TX 78701

                e) Orly Genger
                         210 Lavaca St #1903, Austin, TX 78701

                f) Yann Geron
                         Reitler Kailas & Rosenblatt LLC, 885 Third Avenue, 20th
                         Floor, New York, NY 10022

                g) Rocco A. Cavaliere
                         Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor,
                         New York, NY 10018

                h) Deborah J. Piazza
                         Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor,
                         New York, NY 10018

                i) Deborah J. Piazza
                         44 Rowe Pl, New Hyde Park, NY 11040




                                              2
20-01010-jlg
 20-01010-jlg Doc
              Doc913-20
                     Filed Filed
                           06/08/20
                                 06/25/20
                                       Entered
                                            Entered
                                                06/08/20
                                                     06/25/20
                                                         16:24:12
                                                              23:33:41
                                                                    Main Exhibit
                                                                         Document20
                                   PgPg12
                                        3 of 4
                                             13




               j) Arie Genger
                         17001 Collins Ave., Unit 1104, Sunny Isles Beach, FL 33160

               k) David Broser
                        60 Harbor Ln, Roslyn, NY 11576

               l) Arnold Broser
                         5371 Fisher Island Dr., Miami, FL 33109

               m) Genger Litigation Trust
                        C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

               n) ADBG LLC
                       C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

               o) ADBG LLC
                       C/O Arnold Broser, 5371 Fisher Island Dr., Miami, Fl 33109

               p) ADBG LLC
                       251 Little Falls Drive, Wilmington, DE 19808

               q) TEDCO, INC
                       C/O Arnold Broser, 5371 Fisher Island Dr., Miami, FL 33109

               r) TEDCO, INC
                       C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

               s) TEDCO, INC.
                       251 Little Falls Drive, Wilmington, DE 19808

               t) Genger Litigation Trust
                        C/O Lance Harris, Stein & Harris, 1211 Avenue of the
                        Americas, New York, NY 10036




                                          3
20-01010-jlg
 20-01010-jlg Doc
              Doc913-20
                     Filed Filed
                           06/08/20
                                 06/25/20
                                       Entered
                                            Entered
                                                06/08/20
                                                     06/25/20
                                                         16:24:12
                                                              23:33:41
                                                                    Main Exhibit
                                                                         Document20
                                   PgPg13
                                        4 of 4
                                             13




        I HEREBY CERTIFY that the foregoing statements made by me are true. I am

 aware that if any of the foregoing statements made by me are willfully false, I am subject

 to punishment.

                                                 /s/ Beth Khinchuk
                                                 BETH C. KHINCHUK

 DATED: June 8, 2020




                                             4
